Exhibit 10.1
RESTRICTED STOCK AGREEMENT
     THIS AGREEMENT is entered into effective as of this ____ day of ________,
20__ (the “Effective Date”), by and between _________ (the “Participant”) and
Goldleaf Financial Solutions, Inc., a Tennessee corporation (the “Company”).
WITNESSETH:
     WHEREAS, the Company maintains the Goldleaf Financial Solutions, Inc. 2005
Long-Term Incentive Plan (“Plan”), which is incorporated into and forms a part
of this Agreement; and
     WHEREAS, the Participant has been selected by the Committee to receive
shares of Restricted Stock under the Plan;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which the parties hereby acknowledge, the parties agree as follows:
     1. Definitions. As used in this Agreement, the following capitalized terms
shall have the following meanings:
     (a) “Agreement” means this Restricted Stock Agreement between the Company
and the Participant.
     (b) “Change in Control” has the same meaning given to such term in
Section 2.5 of the Plan.
     (c) “Committee” has the same meaning given to such term in Section 2.6 of
the Plan.
     (d) “Date of Termination” means the first day occurring on or after the
date hereof on which the Participant is not employed by or serving on the board
of directors of the Company or any Subsidiary.
     (e) “Detrimental Activity” has the same meaning given to such term in
Section 2.9 of the Plan.
     (f) “Eligible Employee” has the same meaning given to such term in
Section 2.11 of the Plan.
     (g) “Effective Date” shall have the meaning assigned in the Preamble
hereto.
     (h) “Restricted Stock” has the same meaning given to such term in
Section 2.23 of the Plan.
     (i) “Stock” has the same meaning given to such term in Section 2.34 of the
Plan.

 



--------------------------------------------------------------------------------



 



     (j) “Subsidiary” has the same meaning given to such term in Section 2.27 of
the Plan.
     (k) “Targeted EBITDA” shall mean the Company’s targeted EBITDA for the
fiscal year in which the Effective Date occurs as established by the
compensation committee of the Company, and as may be adjusted after the date
hereof in the sole and absolute discretion of the compensation committee of the
Company from time to time.
Except where the context clearly implies or indicates the contrary, any term not
otherwise defined herein shall have the meaning given to such term in the Plan.
     2. Restricted Stock Award. On the Effective Date, the Company shall issue
to Participant ___(___) shares of Restricted Stock, which shall be subject to
the terms of this Agreement and, as applicable, the Plan.
     3. Transfer and Forfeiture of Restricted Stock. Shares of Restricted Stock
shall be subject to the following restrictions until they vest pursuant to the
terms of the vesting schedule set forth in Section 5 below:
     (a) Shares of unvested Restricted Stock shall not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated.
     (b) Shares of unvested Restricted Stock shall be forfeited on the
Participant’s Date of Termination for no consideration, without any further
action on the part of the Company or the Participant, and as otherwise set forth
in the Plan.
     (c) Shares of unvested Restricted Stock shall be forfeited for no
consideration, without any further action on the part of the Company or the
Participant to the extent that the Company fails to achieve Targeted EBITDA, as
set forth in the following schedule:

             
Company Achieves less than 95% of Targeted EBITDA
    100% of Shares Forfeited    
Company Achieves Between 95% and 97.4% of Targeted EBITDA
    90% of Shares Forfeited    
Company Achieves Between 97.5% and 99.9% of Targeted EBITDA
    75% of Shares Forfeited    
Company Achieves 100% of Targeted EBITDA
    No Shares Forfeited    

     4. Dividends and Voting Rights. Participant will be entitled to receive any
dividends paid with respect to unvested (but not forfeited) Restricted Stock.
The Participant will be entitled to vote the shares of unvested (but not
forfeited) Restricted Stock granted under this Agreement.
     5. Vesting Schedule. Subject to the limitations of this Agreement, the
transfer restrictions and the forfeiture provisions set forth in Section 3 shall
lapse and shares of Restricted Stock granted, and not previously forfeited,
under this Agreement shall vest as follows:

2



--------------------------------------------------------------------------------



 



     (a) One third (1/3) of such shares shall vest on the first anniversary of
the Effective Date, one third (1/3) of such shares shall vest on the second
anniversary of the Effective Date, and one third (1/3) of such shares shall vest
on the third anniversary of the Effective Date; and
     (b) Notwithstanding the foregoing, all restrictions will immediately lapse
upon a Change in Control.
     6. Status of Stock. The Participant agrees that Stock issued under this
Agreement will not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws.
Participant also agrees: (i) that the certificate(s) representing the Stock
issued hereunder may bear such legend or legends as the Company deems
appropriate in order to assure compliance with applicable securities laws;
(ii) that the Company may, in its discretion, retain possession of the
certificate(s) representing the Stock issued hereunder until the Stock vests as
provided in Section 5; and (iii) that the Company may refuse to register the
transfer of the Stock issues hereunder on the stock transfer records of the
Company if the proposed transfer would be, in the opinion of counsel
satisfactory to the Company, a violation of any applicable securities law.
     7. Certificates of Compliance and Rescission upon Detrimental Activity. The
Company may, in its discretion, cancel, rescind, suspend, withhold or otherwise
limit or restrict any unvested shares of Restricted Stock at any time if it is
reasonably determined that the Participant is not in compliance with all
applicable provisions of this Agreement and the Plan, or if the Participant
engages in Detrimental Activity while an Eligible Employee (in which case the
Company may also cancel, rescind, suspend, withhold or otherwise limit or
restrict any vested portion of this Award which became vested after commencement
of such Detrimental Activity, and otherwise treat such vested portion as if
unvested for purposes of this Section 7). Upon vesting pursuant to this
Agreement, the Participant shall, if requested by the Company, certify in a
manner acceptable to the Company that he or she is in compliance with the terms
and conditions of the Plan and, if still an Eligible Employee, is not engaged in
any Detrimental Activity. In the event the Participant engages in any
Detrimental Activity while an Eligible Employee which occurs prior to the
vesting of Restricted Stock pursuant to this Agreement, such vesting may be
rescinded in the sole discretion of the Company within two years after such
Detrimental Activity, and in the event of any such rescission, the Participant
shall either surrender such Restricted Stock or pay to the Company an amount of
gain which is realized or obtained (measured by the mean market price (or, if
not publicly traded, the fair market value as determined in good faith by the
Committee) of a share of Stock on the date of vesting, multiplied by the number
of shares of Stock issued to the Participant hereunder the vesting of which is
rescinded without regard to any subsequent market price decrease or increase).
To the extent of amounts owed by Participant pursuant to this Section 7, the
Company may set-off against any amounts the Company owes Participant (including
amounts owed Participant as wages or other compensation, fringe benefits, or
vacation pay, as well as any other amounts owed to Participant by the Company).
Whether or not the Company elects to make any set-off in whole or in part, if
the Company does not recover by means of set-off the full amount Participant
owes it, Participant agrees to pay immediately upon request the unpaid balance
to the Company.

3



--------------------------------------------------------------------------------



 



     8. Heirs and Successors. This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights
exercisable by the Participant or benefits deliverable to the Participant under
this Agreement have not been exercised or delivered, respectively, at the time
of the Participant’s death, such rights shall be exercisable by the legal
representative of the estate of the Participant.
     9. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.
     10. Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Secretary of the Company; and this Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan.
     11. Not An Employment Contract. The Award will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, or interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.
     12. Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.
     13. Amendment. This Agreement may be amended by written agreement of
Participant and the Company, without the consent of any other person.
     14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Tennessee, without regard to the
choice of law provisions of any jurisdiction.
[Signature page to follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Participant has executed this Agreement, and the
Company has caused this Agreement to be executed in its name and on its behalf,
all as of the date first written above.

            PARTICIPANT:
            [INSERT NAME]           

            COMPANY:

Goldleaf Financial Solutions, Inc.
      By:           Title:              

5